DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Joswick on 1/10/2022.
The claim 19 has been amended as follows:

Claim 19 (Currently Amended): The method of claim 15, wherein the rendering technique is determined by selecting a rendering technique from a plurality of different rendering techniques based on the area that the part of the glyph will occupy in the portion of the image and the rendering resolution for the portion of the image[[;]].

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15 and 20 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.

Regarding independent claim 15, closest art Young and Sylvan disclose various limitations of the claim (see previous Office Action). However, independent claim 15 recites the features of “determining a rendering technique for a part of a glyph based on a size of an area that the part of the glyph will occupy in the portion of the image and the rendering resolution for the portion of the image”. The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613